Citation Nr: 0909814	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a 
posterior bulging disc at the L4-L5 level with indentation in 
the thecal sac.  

2.  Entitlement to an effective date earlier than May 28, 
2004, for the assignment of a 20 percent rating for a 
posterior bulging disc at the L4-L5 level with indentation of 
the thecal sac.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves, to include active 
duty from July to December 1998.

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For the 
reasons set forth below, the Board finds that further 
development and completion of due process requirements are 
required prior to a final adjudication of the Veteran's 
increased rating claims.  

With respect to the claim for an increased rating, since the 
last VA examinations in August 2004 and September 2004, the 
Veteran submitted an MRI from a private neuroradiologist in 
August 2005 indicating herniations of the L4-L5 and L5-S1 
discs.  Moreover, he and his wife both stated in May 2006 
that his disability had worsened.  He also submitted a 
statement from a chiropractor in May 2006 that he continued 
to be under treatment for his herniated discs.  

When a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In light of the contentions made by the Veteran and his wife 
of increased low back symptomatology since the previous 
examinations in August and September 2004, the Board finds 
that an additional VA examination is necessary to determine 
the current nature and extent of his low back disability.

With respect to the claim for an earlier effective date, the 
RO originally granted service connection for a low back 
disability and assigned an effective date of February 10, 
2003, the date of the Veteran's discharge from the Army 
Reserves.  In a subsequent decision in August 2005, however, 
the RO determined that the effective date of his low back 
disability rating was clear and unmistakable error (CUE), and 
assigned an effective date of May 28, 2004, the date of his 
original claim.  

Although the Veteran did not challenge the effective date in 
the notice of disagreement (NOD), in the January 2006 VAF-9, 
he stated:  "the payment start based in May 28, 2004 
supposed to be since February 2003."  In that same document, 
he also wrote: "I demand the retroactive of payment since 
Feb 2003."

The Board determines that the Veteran's statements in his 
January 2006 appeal can be reasonably construed as a NOD on 
the issue of effective date.  However, the evidence of record 
does not reflect that a statement of the case (SOC) has been 
issued.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not yet issued an SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In 
order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico, for the period from May 2004 
to the present.  All such available 
reports should be associated with the 
claims folder.  Any negative search result 
should be noted in the record. 

2.  Make arrangements for the Veteran to be 
afforded an examination to determine the 
nature and extent of his low back 
disability.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent low back pathology found on 
examination should be noted in the report 
of the evaluation.  In particular, the 
examiner should discuss any limitation of 
motion found.  

Also, the examiner should discuss whether 
the Veteran's low back disability is 
affected by weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran moves 
his low back repeatedly over a period of 
time.  

3.  Upon completion of the above, 
readjudicate the issue of an increased 
rating for a low back disability.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

4.  Issue an SOC to the Veteran and his 
representative on the claim of an effective 
date prior to May 28, 2004.  He is informed 
that the claim will be returned to the 
Board following the issuance of the SOC 
only if it is perfected by the filing of a 
timely and adequate substantive appeal.  If 
a timely substantive appeal is filed, the 
issue should be certified to the Board for 
appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

